Case 1:19-cv-01004-TFM-B Document 65 Filed 09/09/20 Page 1 of 16                   PageID #: 510




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 TERRI P. DODSON,                :
                                 :
           Plaintiff,            :
                                 :
 v.                              :                   CIVIL ACT. NO. 1:19-cv-1004-TFM-B
                                 :
 BARCLAYS BANK DELAWARE, et al., :
                                 :
           Defendants.           :

                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant Barclays Bank Delaware’s Renewed Motion to

 Compel Arbitration and Dismiss, or in the Alternative, Compel Arbitration and Stay Proceedings

 (“motion to compel arbitration”). Doc. 28, filed February 4, 2020. Barclays Bank Delaware

 requests the Court dismiss this matter because it claims Plaintiff Terri P. Dodson’s claims are

 subject to binding arbitration, or in the alternative, compel her to arbitrate her claims against

 Barclays Bank Delaware and enter a stay of these proceedings. Id. Having considered the motion,

 the evidence in support of the motion, the evidence presented at the evidentiary hearing, and the

 relevant law, the Court finds the motion to compel arbitration is due to be GRANTED. Further,

 Barclays Bank Delaware’s alternative request to stay this matter is GRANTED and the request to

 dismiss this matter is DENIED.

                                    I.      JURISDICTION

        The Court has subject matter jurisdiction over the claims in this action pursuant to 28

 U.S.C. § 1331 (federal question) since Plaintiff Terri P. Dodson (“Plaintiff”) brings claims for

 violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681- through 1681x.

        The Court has personal jurisdiction over Barclays Bank Delaware (“Barclays”), because



                                           Page 1 of 16
Case 1:19-cv-01004-TFM-B Document 65 Filed 09/09/20 Page 2 of 16                      PageID #: 511




 Plaintiff alleges she is a resident of Alabama and Barclays solicited her to open a credit card

 account, the act which underpins the claims in this action, and Barclays was served with a

 summons and the complaint via certified mail. Docs. 1, 7; see also Burger King Corp. v.

 Rudzewicz, 471 U.S. 462, 471-78, 105 S. Ct. 2174, 2181-85, 85 L. Ed. 2d 528 (1985) (explaining

 the requirements for specific jurisdiction over an out-of-state defendant); Prewitt Enters., Inc. v.

 Org. of Petroleum Exporting Countries, 353 F.3d 916, 925 n.15 (11th Cir. 2003) (quoting DeMelo

 v. Toche Marine, Inc., 711 F.2d 1260, 1264 (5th Cir. 1983)) (“Personal jurisdiction is a composite

 notion of two separate ideas: amenability to jurisdiction, or predicate, and notice to the defendant

 through valid service of process.”).

        Venue is proper in this Court because Plaintiff alleges a substantial part of the events or

 omissions that form the basis of her claims occurred in Mobile County, which is within this Court’s

 jurisdiction, and venue is not contested. Doc. 1 ¶¶ 1-26; Doc. 27 ¶¶ 1-26; see also 28 U.S.C. §

 1391(b)(2) (“A civil action may be brought in a judicial district in which a substantial part of the

 events or omissions giving rise to the claim occurred . . . .”).

                   II.     PROCEDURAL AND FACTUAL BACKGROUND

 A.     Procedural Background

        Plaintiff originally filed her complaint with this Court on November 19, 2019, in which she

 brings claims for violations of the FCRA against Barclays; Equifax Information Services, LLC

 (“Equifax”); Experian Information Solutions, Inc. (“Experian”); and TransUnion, LLC

 (“TransUnion”) (collectively, “Defendants”). Doc. 1. On January 9, 2020, Barclays filed its

 Motion to Dismiss, or in the Alternative, to Compel Arbitration and Stay Proceedings and

 memorandum in support. Docs. 19, 19-1. On January 20, 2020, Plaintiff filed her Motion for

 Leave to File Amended Complaint, within the twenty-one (21) day time limit to amend as a matter



                                              Page 2 of 16
Case 1:19-cv-01004-TFM-B Document 65 Filed 09/09/20 Page 3 of 16                       PageID #: 512




 of course, to add a wantonness claim against Barclays and additional facts, which the Court

 granted. Docs. 25, 26. Plaintiff filed her amended complaint on January 22, 2020, to which

 Experian and TransUnion each filed their answer. Docs. 29, 30. Plaintiff and Equifax filed a Joint

 Motion for Dismissal of Claims Against Defendant Equifax Information Services, which the Court

 granted and dismissed Plaintiff’s claims against Equifax. Docs. 44, 45.

        On February 4, 2020, Barclays filed its instant Renewed Motion to Compel Arbitration and

 Dismiss, or in the Alternative, Compel Arbitration and Stay Proceedings and memorandum in

 support (“motion to compel arbitration”). Docs. 28, 28-1. The Court entered a submission order

 for Barclays’s motion to compel arbitration to which Plaintiff filed her response and Barclays its

 reply. Docs. 28, 37, 39. The Court set an evidentiary hearing for the motion to compel arbitration,

 which was conducted on August 3, 2020, to resolve factual disputes as to whether the arbitration

 agreement is enforceable. Doc. 52.

        At the hearing, Barclays called as witnesses Scott Matthai, a Barclays Time Share

 Operations Lead, and Tim Moore, a member of Barclays’s Project Management Team. Mr.

 Matthai testified about Barclays’s cobrand partnership with Wyndham rewards, the Wyndham

 rewards Visa credit card that is presented at time-share presentations, and the sign-up process for

 the credit card at those presentations. Mr. Moore testified about Barclays’s credit card information

 processing procedure generally and as it related to Plaintiff. Plaintiff also testified at the hearing

 about her experience at the time-share presentation, the documents she was presented, and her

 understanding of those documents.

        Barclays’s motion to compel arbitration is ripe for review.




                                             Page 3 of 16
Case 1:19-cv-01004-TFM-B Document 65 Filed 09/09/20 Page 4 of 16                      PageID #: 513




 B.     Factual Background1

        In Plaintiff’s Amended Complaint, she alleges in November 2017, she and her husband

 vacationed in the Smoky Mountains. Doc. 1 ¶ 8. While on vacation, Plaintiff and her husband

 attended a seminar at a Wyndham Resort at which a travel-club membership was promoted. Id.

 At the seminar, Plaintiff and her husband made it clear they were not interested in, and could not

 afford, a travel club membership because they were on a fixed income. Id.

        Plaintiff and her husband were presented with multiple documents by the Wyndham sales

 representative. Plaintiff and her husband were presented with a proposal for a travel-club

 membership, and Plaintiff initialed on the proposal to indicate they declined the proposal. Doc.

 58-6 at 2. Plaintiff and her husband were presented another document and the sales representative

 told them they would receive a free membership for a period of time. Doc. 58-6 at 3. Another

 document, a “Perks by CLUB WYNDHAM MEMBERSHIP AGREEMENT” (“membership

 agreement”), that was presented to Plaintiff and her husband indicates the initial annual

 membership fee was complimentary for a twenty-four (24) month period. Id. at 4. In the “DOWN

 PAYMENT METHOD” section of the membership agreement, a “Y” was placed next to whether

 a check was attached and an “N” was placed next to whether a credit card was used; however,

 Plaintiff stated she neither presented, nor intended to present, a check or intended to use a credit

 card to pay the membership fee. Id. at 5. Further, the membership agreement indicates the

 “Amount Financed” was zero dollars, which Plaintiff stated indicated her intent not to pay for a

 membership. Id. at 5. The sales representative also presented Plaintiff with a “Wyndham Rewards

 Visa Card Data Collection for Application document,” “Acknowledgement and Consent Form,”



 1
   The Court’s Factual Background is based on Plaintiff’s Amended Complaint, and her uncontested
 testimony and the evidence introduced at the August 3, 2020 hearing.

                                            Page 4 of 16
Case 1:19-cv-01004-TFM-B Document 65 Filed 09/09/20 Page 5 of 16                       PageID #: 514




 and a “Barclaycard Response Acknowledgement,” all of which Plaintiff completed with the

 understanding that the documents would not be submitted until she authorized those documents to

 be processed. Docs. 58-3 at 2, 58-4 at 2, 58-5 at 2.

        In October 2018, Plaintiff received a collection letter from Barclays’s debt-collection law

 firm, in which there was a demand for an outstanding Barclays credit-card balance of $3,786.84,

 the first instance when she became aware of the debt. Docs. 1 ¶ 9, 58-7 at 2. Plaintiff immediately

 contacted the debt collector to dispute the debt. Doc. 1 ¶ 9. Plaintiff was informed by the debt

 collector the account was opened during, or just after, the November 2017 travel-club-membership

 seminar and the charge was a travel-club membership fee. Id. Plaintiff informed the debt collector

 she never agreed to purchase a membership, and she was directed to contact Barclays’s account-

 fraud office. Id.

        Plaintiff contacted Barclays’s account-fraud office to dispute the charge, and the

 representative with whom she spoke directed her to provide a written dispute and supporting

 documentation. Id. ¶ 10. Plaintiff sent a written dispute and supporting documentation to Barclays

 and the Barclays’s debt collector, which were dated October 29, 2018. Id.; Docs. 58-8 at 2-3, 58-

 9 at 2. Plaintiff contacted Barclays’s account-fraud office in November 2018, and she was

 informed her fraud claim was denied. Doc. 1 ¶ 11. Plaintiff did not receive written notice of the

 outcome of her account-fraud claim. Id.

        In December 2018, Plaintiff received another collection letter from Barclays’s debt

 collector. Id. ¶ 12; Doc. 58-10 at 2. Plaintiff called the debt collector to dispute the charge, could

 not reach a representative, and left messages with the debt collector’s voice-messaging system.

 Doc. 1 ¶ 12.

        On February 21, 2019, Plaintiff was served with a collection suit; Barclays had sued her in



                                             Page 5 of 16
Case 1:19-cv-01004-TFM-B Document 65 Filed 09/09/20 Page 6 of 16                        PageID #: 515




 Small Claims Court in Mobile County for the outstanding credit-card-account debt. Id.; Doc. 58-

 11 at 2-3. On February 27, 2019, Plaintiff filed an Answer in the collection suit in which she

 denied she owed the debt. Docs. 1 ¶ 14, 58-12 at 2. The collection action was tried, the court

 found in Ms. Dodson’s favor, and a judgment was entered in her favor on July 3, 2019. Docs. 1 ¶

 14, 58-13 at 2.

                                III.    STANDARD OF REVIEW

        In 1925, Congress enacted the FAA “[t]o overcome judicial resistance to
        arbitration,” Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443, 126 S.
        Ct. 1204, 1207, 163 L. Ed. 2d 1038 (2006), and to declare a “‘national policy
        favoring arbitration’ of claims that parties contract to settle in that manner.”
        Preston v. Ferrer, 552 U.S. 346, 353, 128 S. Ct. 978, 983, 169 L. Ed. 2d 917 (2008)
        (quoting Southland Corp. v. Keating, 465 U.S. 1, 10, 104 S. Ct. 852, 858, 79 L. Ed.
        2d 1 (1984)). Three sections of the FAA play particularly important roles in
        achieving that purpose. 9 U.S.C. § 2 – the “primary substantive provision” of the
        FAA, Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24, 103
        S. Ct. 927, 941, 74 L. Ed. 2d 765 (1983) – provides that arbitration agreements in
        contracts “involving commerce” are “valid, irrevocable, and enforceable. 9 U.S.C.
        § 3 directs courts to stay their proceedings in any case raising a dispute on an issue
        referable to arbitration. And 9 U.S.C. § 4 “authorizes a federal district court to
        issue an order compelling arbitration if there has been a ‘failure, neglect, or refusal’
        to comply with [an] arbitration agreement.” Shearson/Am. Exp., Inc. v. McMahon,
        482 U.S. 220, 226, 107 S. Ct. 2332, 2337, 96 L. Ed. 2d 185 (1987) (quoting 9 U.S.C.
        § 4).

        As these provisions embody the “liberal federal policy favoring arbitration
        agreements,” Caley v. Gulfstream Aerospace Corp., 428 F.3d 1359, 1367 (11th Cir.
        2005) (citation and quotation marks omitted), “doubts concerning the scope of
        arbitrable issues should be resolved in favor or arbitration.” Bazemore v. Jefferson
        Capital Sys., LLC, 827 F.3d 1325, 1329 (11th Cir. 2016) (emphasis added). This
        “presumption,” however, “does not apply to disputes concerning whether an
        agreement to arbitrate has been made.” Id. (citation omitted).

        When . . . a party moves a district court to compel arbitration under the FAA, the
        court must first determine whether “the making of the agreement for arbitration or
        the failure to comply therewith is . . . in issue.” 9 U.S.C. § 4. If, under a “summary
        judgment-like standard,” the district court concludes that there “is no genuine
        dispute as to any material fact concerning the formation of such an agreement,” it
        “may conclude as a matter of law that [the] parties did or did not enter into an
        arbitration agreement.” Bazemore, 827 F.3d at 1333 (citation and quotation marks
        omitted). If, on the other hand, the making of the agreement is in issue, “the court


                                             Page 6 of 16
Case 1:19-cv-01004-TFM-B Document 65 Filed 09/09/20 Page 7 of 16                        PageID #: 516




        shall proceed summarily to the trial thereof.” 9 U.S.C. § 4.

        As in a traditional summary judgment motion, an examination of substantive law
        determines which facts are material. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
        248, 106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202 (1986). The “threshold question of
        whether an arbitration agreement exists at all is ‘simply a matter of contract.’”
        Bazemore, 827 F.3d at 1329 (quoting First Options of Chi., Inc. v. Kaplan, 514 U.S.
        938, 943, 115 S. Ct. 1920, 1924, 131 L. Ed. 2d 985 (1995)). Thus, just as “state
        law generally governs whether an enforceable contract exists,” state law generally
        governs whether an enforceable “agreement to arbitrate exists” as well. Caley, 428
        F.3d at 1368. To prove the existence of a contract under Alabama law, the party
        seeking to enforce the contract must prove by a preponderance of the evidence: “an
        offer[,] an acceptance, consideration, and mutual assent to terms essential to the
        formation of a contract.” Shaffer v. Regions Fin. Corp., 29 So. 3d 872, 880 (Ala.
        2009).

 Burch v. P.J. Cheese, Inc., 861 F.3d 1338, 1345-46 (11th Cir. 2017) (footnote omitted).

        The Court will view the evidence in the light most favorable to Plaintiff. Moore ex rel.

 Moore v. Reese, 637 F.3d 1220, 1232 (11th Cir. 2011) (citing Rosario v. Am. Corrective

 Counseling Servs., Inc., 506 F.3d 1039, 1043 (11th Cir. 2007)).

                              IV.     DISCUSSION AND ANALYSIS

        The Court will first address whether an arbitration agreement exists and then address

 Plaintiff’s challenges to the agreement.

 A.     Whether an Arbitration Agreement Exists

        The issue of whether an arbitration agreement exists is determined by state contract law.

 Caley, 428 F.3d at 1368. Under Alabama law, a party seeking to compel arbitration has the burden

 of proving: (1) “the existence of a contract calling for arbitration” and (2) proof that the underlying

 contract “evidences a transaction affecting interstate commerce.” Kenworth of Birmingham, Inc.

 v. Langley, 828 So. 2d 288, 290 (Ala. 2002) (citing TranSouth Fin. Corp. v. Bell. 739 So. 2d 1110,

 1114 (Ala. 1999)). “After a motion to compel arbitration has been made and supported, the burden

 is on the non-movant to present evidence that the supposed arbitration agreement is not valid or



                                             Page 7 of 16
Case 1:19-cv-01004-TFM-B Document 65 Filed 09/09/20 Page 8 of 16                      PageID #: 517




 does not apply to the dispute in question.” Id. (quoting Jim Burke Auto., Inc. v. Beavers, 674 So.

 2d 1260, 1265 n.1 (Ala. 1995)).

        As to the existence of a contract that contains an arbitration agreement, Barclays submitted

 the   “Wyndham      Rewards    Visa    Card   Data    Collection   for   Application    document”,

 “Acknowledgement and Consent Form,” and a “Barclaycard Response Acknowledgement” form,

 all of which Plaintiff completed. Docs. 58-3 at 2, 58-4 at 2, 58-5 at 2. On the “Barclaycard

 Response Acknowledgement” form, Plaintiff acknowledged she initialed next to the statement “I

 acknowledge that I received the Cardmember Agreement from the Resort Representative and agree

 to those terms,” and Plaintiff acknowledged she must have received the Cardmember Agreement

 since she initialed next to the statement. See Doc. 58-4 at 2. The Cardmember Agreement reads,

 “By signing, keeping, using or otherwise accepting your Card or Account, you agree to the terms

 and conditions of this Agreement.” Doc. 58-2 at 2. The “Arbitration” section of the Cardmember

 Agreement states as follows:

        At the election of either you or us, any claim, dispute or controversy (“Claim”) by
        either you or us against the other, arising from or relating in any way to this
        Agreement or your Account, or their establishment, or any transaction or activity
        on your Account, including (without limitation) Claims based on contract, tort
        (including intentional torts), fraud, agency, negligence, statutory or regulatory
        provisions or any other source of law and (except as otherwise specifically provided
        in this Agreement) Claims regarding the applicability of this arbitration provision
        or the validity of the entire Agreement, shall be resolved exclusively by arbitration.

 Id. at 10-12.

        As to whether the underlying contract evidences a transaction affecting interstate

 commerce, Barclays asserts Plaintiff’s claims are based on a credit-card account that was opened

 by a Delaware corporation for an Alabama resident. Therefore, Barclays has shown the underlying

 contract evidences a transaction that affects interstate commerce. See Lewis v. BT Inv. Managers,

 Inc., 447 U.S. 27, 38-39, 100 S. Ct. 2009, 64 L. Ed. 2d 702 (1980) (“[B]anking and related financial


                                            Page 8 of 16
Case 1:19-cv-01004-TFM-B Document 65 Filed 09/09/20 Page 9 of 16                       PageID #: 518




 activities are of profound local concern . . . . Nonetheless, it does not follow that these same

 activities lack important interstate attributes.”).

         Finally, the broad language of the arbitration agreement covers Plaintiff’s claims and she

 does not dispute this. See cf. AT & T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 651,

 106 S. Ct. 1415, 1419, 89 L. Ed. 2d 648 (1986) (quoting Warrior & Gulf, 363 U.S. 574, 582-83,

 80 S. Ct. 1347, 1352-53, 4 L. Ed. 2d 1409 (1960)) (“An order to arbitrate the particular grievance

 should not be denied unless it may be said with positive assurance that the arbitration clause is not

 susceptible of an interpretation that covers the asserted dispute. Doubts should be resolved in favor

 of coverage.”).

         Therefore, Barclays has made a preliminary showing that an arbitration agreement exists

 that covers Plaintiff’s claims.

 B.      Plaintiff’s Challenges to the Arbitration Agreement

         Plaintiff asserts a factual dispute as to whether the parties agreed to arbitration and argues

 Barclays is collaterally estopped from enforcing the arbitration agreement. Doc. 37 at 2, 7-14.

         “The courts recognize three distinct types of challenges to a contract containing an

 arbitration clause: (1) a challenge to the validity of the arbitration clause standing alone, (2) a

 challenge to the validity of the contract as a whole, and (3) a challenge to the very existence of the

 contract.” Wiand v. Schneiderman, 778 F.3d 917, 924 (11th Cir. 2015) (citing Buckeye Check

 Cashing, Inc., 546 U.S. at 444-45 n.1, 126 S. Ct. 1204). “Challenges to the validity of the contract

 as a whole are for the arbitrator to decide, whereas challenges to the validity of the arbitration

 clause in particular or to the very existence of the contract must be resolved by the court before

 deciding a motion to compel arbitration.” Id. (citing Buckeye Check Cashing, Inc., 546 U.S. at

 444-45 n.1, 126 S. Ct. 1204). “A party may challenge the existence of a contract by alleging that



                                               Page 9 of 16
Case 1:19-cv-01004-TFM-B Document 65 Filed 09/09/20 Page 10 of 16                          PageID #: 519




 at least one party never agreed to its terms, that a signatory lacked the authority to commit his

 principal, or that the signor lacked the mental capacity to assent.” Id. (citing Buckeye Check

 Cashing, Inc., 546 U.S. at 444 n.1, 126 S. Ct. 1204).

        i.      Collateral Estoppel

        Plaintiff argues Barclays previously filed a collection action for the balance on a credit card

 account against her in Mobile County Small Claims Court and the court entered judgment in her

 favor because, she asserts, she argued she did not agree to open the account. Id.

        Under Alabama law, the following elements must be shown for collateral estoppel to apply:

        (1) [T]hat an issue in a prior action was identical to the issue litigated in the present
        action; (2) that the issue was actually litigated in the prior action; (3) that resolution
        of the issue was necessary to the prior judgment; and (4) that the same parties are
        involved in the two actions.

 Stewart v. Brinley, 902 So. 2d 1, 10 (Ala. 2004) (quoting Biles v. Sullivan, 793 So. 2d 708, 712

 (Ala. 2000)). “Only issues actually decided in a former action are subject to collateral estoppel.”

 Id. (emphasis in original) (quoting Leverette ex rel. Gilmore v. Leverette, 479 So. 2d 1229, 1237

 (Ala. 1985)). “The burden is on the party asserting collateral estoppel to prove that the issue it is

 seeking to bar was determined in the prior adjudication.” Id. (citing Adams v. Sanders, 811 So. 2d

 542, 545 (Ala. Civ. App. 2001)).

        The prior adjudication to which Plaintiff refers is the order that was entered by the small

 claims court after the collection action was tried, which reads as follows: “This matter came before

 the Court on July 3, 2019 with [Barclays’s] attorney J. Teague, [Ms. Dodson], and [Ms. Dodson’s]

 attorney K. Riemer appearing in court. Trial occurred on the merits of this case[.] Judgment is

 hereby entered in favor of [Ms. Dodson].” Doc. 58-13 at 2. The issue before the Court is whether

 an enforceable agreement to arbitrate exists between Plaintiff and Barclays, and based on the small

 claims court’s order and without additional context, this Court cannot determine whether that


                                             Page 10 of 16
Case 1:19-cv-01004-TFM-B Document 65 Filed 09/09/20 Page 11 of 16                        PageID #: 520




 identical issue was litigated and its resolution was necessary to the prior judgment. Therefore, the

 Court finds Barclays is not collaterally estopped from enforcing the arbitration agreement.

        ii.     Meeting of the Minds

        Plaintiff argues there was not a meeting of the minds as to the terms of the credit card

 agreement. Doc. 37 at 13-14.

        “[O]ne of the elements of a valid contract is an agreement among the parties as to its terms,

 in other words a meeting of the minds.” Marvin’s, Inc. v. Robertson, 608 So. 2d 391, 393-94 (Ala.

 1992) (citing Farmers & Merchs. Bank of Centre v. Hancock, 506 So. 2d 305, 310 (Ala. 1987)).

 “An acceptance is required to be identical with the offer; otherwise, there is no meeting of the

 minds and no agreement.” Ex parte Wright, 443 So. 2d 40, 42 (Ala. 1983) (citing Smith v.

 Chickamauga Cedar Co., 263 Ala. 245, 82 So. 2d 200 (Ala. 1955)). The Alabama Supreme Court

 recognizes “[t]he purpose of a signature on a contract is to show mutual assent,” and “ordinarily

 when a competent adult, having the ability to read and understand an instrument, signs a contract,

 he will be held to be on notice of all the provisions contained in that contract and will be bound

 thereby.” Jones v. Jones, 236 So. 3d 119, 123 (Ala. 2014) (internal quotation marks and citations

 omitted). In this case, it is undisputed Plaintiff signed the credit-card agreement.

        If there is a dispute as to whether a contract that includes an arbitration agreement is signed:

        Under normal circumstances, an arbitration provision within a contract admittedly
        signed by the contractual parties is sufficient to require the district court to send
        any controversies to arbitration. See T & R Enters. v. Continental Grain Co., 613
        F.2d 1272, 1278 (5th Cir. 1980). Under such circumstances, the parties have at
        least presumptively agreed to arbitrate any disputes, including those disputes about
        the validity of the contract in general. See Prima Paint [Corp. v. Flood & Conklin
        MFG. Co.], 388 U.S. [395,] 403-404, 87 S. Ct. [1801,] 1806[, 18 L. Ed. 2d 1270
        (1967)]. Because the making of the arbitration agreement itself is rarely in issue
        when the parties have signed a contract containing an arbitration provision, the
        district court usually must compel arbitration immediately after one of the
        contractual parties so requests. Id.



                                            Page 11 of 16
Case 1:19-cv-01004-TFM-B Document 65 Filed 09/09/20 Page 12 of 16                           PageID #: 521




           The calculus changes when it is undisputed that the party seeking to avoid
           arbitration has not signed any contract requiring arbitration. In such a case, that
           party is challenging the very existence of any agreement, including the existence of
           an agreement to arbitrate. Under these circumstances, there is no presumptively
           valid general contract which would trigger the district court’s duty to compel
           arbitration pursuant to [the FAA]. If a party has not signed an agreement containing
           arbitration language, such a party may have agreed to submit grievances to
           arbitration at all. Therefore, before sending any such grievances to arbitration, the
           district court itself must first decide whether or not the non-signing party can
           nonetheless be bound by the contractual language. See Cancanon v. Smith Barney,
           Harris, Upham & Co., 805 F.2d 998, 1000 (11th Cir. 1986) (per curiam) (“Where
           the allegation is one of . . . ineffective assent to the contract, the issue [of
           arbitrability] is not subject to resolution pursuant to an arbitration clause contained
           in the contract documents.”).

 Chastain v. Robinson-Humphrey Co., 957 F.2d 851, 854 (11th Cir. 1992) (emphasis in original)

 (footnote omitted).

           Since it is undisputed Plaintiff signed the credit card agreement, the parties have

 presumptively agreed to arbitrate their dispute, so Plaintiff’s argument that there was not a meeting

 of the minds challenges the validity of the contract as a whole and is an issue for the arbitrator to

 decide.

           iii.   Condition Precedent

           Plaintiff argues her reservation that she would complete the forms and would later inform

 the sales department when the forms could be submitted was a condition precedent that never

 occurred. Doc. 37 at 13-14.

           The Alabama Supreme Court has stated a condition precedent is “[a]n act or event, other

 than a lapse of time, that must exist or occur before a duty to perform something promised arises.”

 Lemoine Co. of Ala., L.L.C. v. HLH Constructors, Inc., 62 So. 3d 1020, 1025 n.5 (Ala. 2010)

 (quoting Condition Precedent, BLACK’S LAW DICTIONARY (8th ed. 2004)). Further, a condition

 precedent is an affirmative defense. See Winkleblack v. Murphy, 811 So. 2d 521, 529 (Ala. 2001).

 “[I]n the absence of an agreement to the contrary, . . . issues of procedural arbitrability, i.e., whether


                                               Page 12 of 16
Case 1:19-cv-01004-TFM-B Document 65 Filed 09/09/20 Page 13 of 16                         PageID #: 522




 prerequisites such as time limits, notices, laches, estoppel, and other conditions precedent to an

 obligation to arbitrate have been met, are for the arbitrators to decide.” Howsam v. Dean Witter

 Reynolds, Inc., 537 U.S. 79, 85, 123 S. Ct. 588, 592, 154 L. Ed. 2d 491 (2002) (internal quotation

 marks and citations omitted).      Therefore, Plaintiff’s condition-precedent argument does not

 challenge the existence, but the validity of the contract as a whole, and is an issue for the arbitrator

 to decide.

         Insofar as Plaintiff’s arguments could be characterized as fraudulent behavior that was used

 to procure her signature on the credit card agreement, the Eleventh Circuit has noted the distinction

 between the two (2) types of relevant fraud:

         As noted by one of our district courts,

         Fraud in the inducement consists of one party’s misrepresenting a material fact
         concerning the subject matter of the underlying transaction and the other party’s
         relying on the misrepresentation to his, her, or its detriment in executing a document
         or taking a course of action. On the other hand, [f]raud in the factum occurs when
         a party procures a[nother] party’s signature to an instrument without knowledge of
         its true nature or contents.

 Solymar Invs., Ltd. v. Banca Santander, S.A., 672 F.3d 981, 994 (11th Cir. 2012) (citations

 omitted). “The primary difference between the two species of fraud claims lies in the parties’

 understanding of the contract into which they are entering. Id. at 995; see also, e.g., Cancanon,

 805 F.2d 998. “Compared to fraud in the inducement, fraud in the factum occurs only rarely, as

 when a blind person signs a mortgage when misleadingly told that the paper is just a letter.” Fraud,

 fraud in the factum, BLACK’S LAW DICTIONARY (11th ed. 2019).

         The difference between the two (2) types of fraud is further illustrated in Cancanon v. Smith

 Barney, Harris, Upham & Co., 805 F2d 998 (11th Cir. 1986). In Cancanon, the non-English

 speaking plaintiffs alleged their English-speaking financial advisor told them they were signing an

 agreement to open a money-market account when, in fact, the contract that they signed was a


                                             Page 13 of 16
Case 1:19-cv-01004-TFM-B Document 65 Filed 09/09/20 Page 14 of 16                     PageID #: 523




 security-account agreement that allowed Smith Barney, Harris, Upham & Co. (“Smith Barney”)

 representatives to trade securities on the plaintiffs’ behalf. Id. at 999. The plaintiffs signed the

 agreement and suffered substantial losses from Smith Barney’s subsequent securities trades and

 associated fees. Id. The plaintiffs sued Smith Barney, which moved to compel arbitration under

 the terms of the parties’ agreement. Id. at 998. The Eleventh Circuit agreed with the district court

 when it denied the motion to compel arbitration because of the “misrepresentation of the character

 or essential terms” of the proposed contract which meant “assent to the contract [was] impossible.”

 Id. at 1000.

        The Eleventh Circuit has also noted other instances of fraud in the factum: “forgery of

 signature, physical coercion, and the like.” Solymar Invs., Ltd., 672 F.3d at 995 (citing In re

 Arbitration Between Nuclear Elec. Ins. Ltd., 926 F. Supp. 428, 434 (S.D.N.Y. 1996)).

        Here, Plaintiff does not claim she could not understand the terms of the credit card

 agreement, the agreement was different from what she thought she was signing, her signature was

 forged, or she was physically coerced. Therefore, any potential argument that Plaintiff was

 fraudulently induced into signing the contract would challenge the validity of the credit card

 agreement as a whole and would be an issue for the arbitrator to decide.2



 2
       A successful fraud in the factum claim makes the underlying contract void ab initio,
       Baumann v. Savers Fed. Sav. & Loan Ass’n. 934 F.2d 1506, 1516 (11th Cir. 1991)
       (“Fraud in the factum renders an instrument entirely void . . . .”), whereas a
       successful claim for fraud in the inducement only makes the underlying contract
       voidable. See Fed. Sav & Loan Ins. Corp. v. Gordy, 928 F.2d 1558, 1565 (11th Cir.
       1991) “Fraud in the inducement . . . render[s] the instrument merely voidable and
       thus capable of transfer.”). Of the two, only voidable contracts are subject to
       rescission but still create legal obligations. Sphere Drake Ins. Ltd. v. Clarendon
       Nat’l Ins. Co., 263 F.3d 26, 31 (2d Cir. 2001). This distinction is therefore crucial
       to determining whether a contract exists for purposes of arbitration. But cf. Buckeye
       Check Cashing[, Inc.], 546 U.S. at 440 (begging the question whether that
       distinction still exists).


                                           Page 14 of 16
Case 1:19-cv-01004-TFM-B Document 65 Filed 09/09/20 Page 15 of 16                     PageID #: 524




 C.     Dismissal Versus Stay

        Finally, as to whether the Court should dismiss or stay this matter pending the arbitration

 of Plaintiff’s instant claims, as requested by Barclays, the FAA provides the federal courts “shall

 on application of one of the parties stay” a proceeding where any issue in that proceeding is

 referable to arbitration. 9 U.S.C. § 3; see also Caley, 428 F.3d at 1369 (emphasis in original)

 (“[T]he FAA’s enforcement sections require a court to stay a proceeding where the issue in the

 proceeding ‘is referable to arbitration under an agreement in writing for such arbitration… .’”);

 Bender v. A.G. Edwards & Sons, Inc., 971 F.2d 698, 699 (11th Cir. 1992) (“The district court

 properly found that the state law claims were subject to arbitration, but erred in dismissing the

 claims rather than staying them. Upon finding that a claim is subject to an arbitration agreement,

 the court should order that the action be stayed pending arbitration.”).

        Therefore, the Court will deny Barclays’s request to dismiss this matter, but grant its

 alternative request to stay this matter pending arbitration.

                                       V.       CONCLUSION

        Accordingly, it is hereby ORDERED as follows:

        (1)     Barclays’s Renewed Motion to Compel Arbitration and Dismiss, or in the

 Alternative, Compel Arbitration and Stay Proceedings (Doc. 28) is GRANTED in part and

 DENIED in part. The motion is granted as to its requests to compel arbitration and stay this

 matter, but denied as to its request to dismiss this matter;

        (2)     This matter is STAYED pending the outcome of arbitration, and the Clerk of Court



 Solymar Invs., Ltd., 672 F.3d at 994 n.13.




                                              Page 15 of 16
Case 1:19-cv-01004-TFM-B Document 65 Filed 09/09/20 Page 16 of 16                PageID #: 525




 is DIRECTED to place this matter on the administratively closed docket; and

        (3)     The parties are ORDERED to file with the Court a joint notice within seven (7)

 days of the completion of arbitration.

        DONE and ORDERED this 9th day of September 2020.

                                            /s/ Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 16 of 16
